              Case 2:17-cv-01115-RSM Document 102 Filed 12/14/18 Page 1 of 13



 1                                                               The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   SENIOR HOUSING ASSISTANCE GROUP ,                     )
                                                           )   CASE NO. 2:17-CV-01115 RSM
10                          Plaintiff/Counter-Defendant )
                                                           )
11            v.                                           )   RESPONSE OF LLC GENERAL
                                                           )   PARTNERS TO AMTAX MOTION
12   AMTAX HOLDINGS 260, LLC, an Ohio limited              )   FOR SUMMARY JUDGMENT
     liability company; PROTECH HOLDINGS W, LLC, )
13   an Ohio limited liability company; AMTAX              )
     HOLDINGS 259, LLC, an Ohio limited liability          )   NOTE ON MOTION CALENDAR:
14   company; AMTAX HOLDINGS 258, LLC, an Ohio                 DECEMBER 21, 2018
     limited liability company; AMTAX HOLDINGS             )
                                                           )   ORAL ARGUMENT REQUESTED
15   257, LLC, an Ohio limited liability company;
     AMTAX HOLDINGS 164, LLC, an Ohio limited              )
16   liability company; PROTECH 2002-A, LLC, an Ohio)
     limited liability company; AMTAX HOLDINGS             )
17   109, LLC, an Ohio limited liability company; and      )
     PROTECH 2001-B, LLC, an Ohio limited liability )
18   company ,                                             )
                                                           )
19                          Defendants/Counter-Plaintiffs. )
20
     AMTAX HOLDINGS 260, LLC, et al. ,        )
21                                            )
                      Third-Party Plaintiffs, )
22                                            )
           v.                                 )
23                                            )
     SENIOR HOUSING ASSISTANCE                )
24   CORPORATION; LYNNWOOD RETIREMENT )
     LIVING, LLC; STEEL LAKE ENTERPRISES,     )
25   LLC; WOODLANDS ASSOCIATES, LLC; and      )
     LAKEWOOD MEADOWS ENTERPRISES, LLC;
                                              )
26                                            )
                      Third-Party Defendants.
27                                            )

                                                                             KARR TUTTLE CAMPBELL
                                                                            701 Fifth Avenue, Suite 3300
     RESPONSE OF LLC GENERAL PARTNERS                                        Seattle, Washington 98104
     TO AMTAX MOTION FOR SUMMARY JUDGMENT- 1                                        Main: (206) 223 1313
     #1215427 v1 / 72811-001                                                         Fax: (206) 682 7100
              Case 2:17-cv-01115-RSM Document 102 Filed 12/14/18 Page 2 of 13



 1                                       I.         INTRODUCTION
 2           Counter-Defendants LLC General Partners (Lynnwood Retirement Living LLC; Steel
 3   Lake Enterprises, LLC; Woodlands Associates, LLC; and Lakewood Meadows Enterprises, LLC)
 4   submit this Response in opposition to AMTAX’s Motion for Summary Judgment. This Response
 5   is based on the materials previously submitted by the parties, as well as the Second Declaration of
 6   Bryan M. Park, submitted herewith. The LLC General Partners join in the Response submitted by
 7   Plaintiff SHAG.
 8           The LLC General Partners submit this Response to address AMTAX’s contentions that
 9   they have conspired with SHAG to breach their fiduciary duties, and to improperly divest AMTAX
10   of its interests in the seven LIHTC projects in violation of the Partnership Agreements. See, e.g.,
11   Dkt. 26 (AMTAX Counterclaims at 27). AMTAX’s contentions are without merit, and its motion
12   for summary judgment should therefore be denied. The LLC General Partners should not be
13   required to forfeit their economic interests in the projects so that AMTAX can reap a huge windfall.
14                                            II.    ARGUMENT
15   A.      The only meaningful compensation SHAG is to receive for its 15+ years of work is its
             entitlement to exercise its Special ROFRs.
16
             At page 1 of its Motion for Summary Judgment, AMTAX contends that SHAG receives
17
     “substantial fees and other benefits” in exchange for its work to develop and operate the seven
18
     LIHTC projects. Dkt. 89 at 1. AMTAX is wrong about SHAG. SHAG’s Special ROFRs are the
19
     only significant compensation to which SHAG is entitled under the partnership agreement. Second
20
     Park Decl. at ¶4-6. This reality for SHAG is important because it reflects the intent of the parties
21
     in drafting the Project Partnership Agreements for SHAG to indeed receive a “substantial benefit”
22
     from its participation, but for that substantial benefit to be in the form of a unilateral right to
23
     exercise its Special ROFRs.
24
             The only benefit SHAG has received to date as a result of its work on the projects has been
25
     the fees it has received as the operator of the seven projects of approximately 1% of the actual
26
     gross revenue from operations. These fees have, in effect, only reimbursed SHAG for a portion
27
                                                                                  KARR TUTTLE CAMPBELL
                                                                                 701 Fifth Avenue, Suite 3300
     RESPONSE OF LLC GENERAL PARTNERS                                             Seattle, Washington 98104
     TO AMTAX MOTION FOR SUMMARY JUDGMENT- 2                                             Main: (206) 223 1313
     #1215427 v1 / 72811-001                                                              Fax: (206) 682 7100
              Case 2:17-cv-01115-RSM Document 102 Filed 12/14/18 Page 3 of 13



 1   of the out-of-pocket expenses, including staff salaries, that it has incurred in performing its
 2   responsibilities as the operator of all seven of the projects. Id. If SHAG were to be denied its right
 3   to exercise its Special ROFRs, it would not share in any proceeds from a Partnership’s sale of a
 4   project, or in any “benefits” at all from the projects, in any meaningful way. Id. at ¶ 6. SHAG
 5   would not meaningfully benefit from a sale of a project unless it were the purchaser itself, by
 6   exercising one of its Special ROFRs. Id.
 7           This meager contract compensation to SHAG during the 15-year compliance period was
 8   by design. Id. at ¶ 7. As the parties specifically addressed in their negotiations in 2001 and 2002,
 9   the parties’ mutual intent was always for SHAG’s primary compensation for its participation in
10   the projects to come from its Special ROFR rights to eventually purchase the project properties for
11   the below-market price specified in Section 7.4L. E.g., Dkt. 93 (First Park Decl.) Ex. A at 7.
12           When the partnership agreements were being negotiated in 2001 and 2002, SHAG’s role
13   was key to the projects, given the obvious importance the parties placed on SHAG’s involvement
14   due to its marketing draw, its reputation in the Pacific Northwest, and the real estate tax exemptions
15   it would be able to supply. Second Park Decl. at ¶8; Dkt. 88, Woolford Decl., Exs. E-F at § 2.3
16   (one of the two purposes of each project was to enter into contracts with SHAG that would result
17   in favorable tax treatment). Accordingly, the parties specifically inserted Section 7.4L to give
18   SHAG a meaningful right to purchase the projects at the end of the 15-year compliance period if
19   SHAG satisfied the conditions of Section 7.4L. Id.
20   B.      SHAG’s Special ROFR was never intended to be either a common-law right of first refusal
             or a common-law option.
21
             1.       SHAG’s “Special ROFR” is a negotiated contract provision, specific to the parties’
22                    unique circumstances and independent of any common law definition.
23           At pages 2 and 13-16 of its motion, AMTAX argues that it was the intent of the parties for
24   SHAG’s Special ROFR in Section 7.4L to be interpreted as if it were a common law right of first
25   refusal. Dkt. 89 at 13-16. The language of the Project Partnership Agreements, and the parties’
26   negotiations in 2001 and 2002, establish that the parties had no such intent.
27
                                                                                     KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     RESPONSE OF LLC GENERAL PARTNERS                                              Seattle, Washington 98104
     TO AMTAX MOTION FOR SUMMARY JUDGMENT- 3                                              Main: (206) 223 1313
     #1215427 v1 / 72811-001                                                               Fax: (206) 682 7100
              Case 2:17-cv-01115-RSM Document 102 Filed 12/14/18 Page 4 of 13



 1           Mr. Park and AMTAX’s representatives at Paramount collaborated on drafting the
 2   partnership agreements, including Section 7.4L. Second Park Decl. at ¶ 10. The representatives
 3   of the parties who negotiated the Partnership Agreements were all sophisticated and familiar with
 4   LIHTC projects, familiar with the language of Code Section 42(i)(7), and familiar with Mr. Park’s
 5   earlier statements and letter (Exhibit A to Mr. Park’s First Declaration) to Paramount and his
 6   revisions to Paramount’s Investment Proposal (Exhibit B to Mr. Park’s First Declaration) to the
 7   effect that the Partnership Agreements would need to include a provision under which SHAG
 8   would eventually be entitled to purchase the project properties at a below-market price. Id. at ¶
 9   11. Accordingly, the parties defined the term “Special ROFR” in Paragraph 7.4L very simply as
10   SHAG’s right to purchase each project for a price that would be the sum of the Code Section
11   42(i)(7)(B) statutory minimum price, plus the dollar amounts specified in Section 6.2B(ii), if, after
12   the completion of the 15-year compliance period, SHAG could meet the two or four conditions
13   (depending on whether SHAC is involved) to exercise its purchase right. Dkt.88, Woolford Decl.,
14   Exs. E-F § 7.4L. No further definition was included, or needed, in the Partnership Agreement.
15           SHAG’s Special ROFR was made exercisable only after AMTAX expected tax benefits
16   would already have been realized by AMTAX. Id. The agreed arrangement of benefits was thus
17   balanced, giving the significant tax benefits to the investor, the bulk of the fees and cash flow to
18   the developer, and a meaningful back-end conditional purchase right to SHAG, which was
19   primarily interested in having long-term control over the affordable housing units in order to serve
20   its mission and the communities in which it operates.
21           There is nothing in Code Section 42(i)(7) to prevent the parties from making any agreement
22   they wished to make regarding SHAG’s exercise of its Special ROFR. By its terms, Code Section
23   42(i)(7) is silent on the mechanism for triggering a Section 42(i)(7) ROFR, is silent regarding any
24   specific terms to be contained in the grant of a Section 42(i)(7) ROFR, and is silent on how the
25   parties may define the purchase rights that are granted in a Special ROFR. Nothing in Code
26   Section 42(i)(7) mandates a third-party offer, or consent from anyone, or a willingness by the
27
                                                                                  KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     RESPONSE OF LLC GENERAL PARTNERS                                              Seattle, Washington 98104
     TO AMTAX MOTION FOR SUMMARY JUDGMENT- 4                                              Main: (206) 223 1313
     #1215427 v1 / 72811-001                                                               Fax: (206) 682 7100
              Case 2:17-cv-01115-RSM Document 102 Filed 12/14/18 Page 5 of 13



 1   Project Partnership or the Investor Limited Partner to sell, before an eligible purchaser like SHAG
 2   would be able to exercise its Section 42(i)(7) ROFR.
 3           Code Section 42(i)(7) states only that the existence of a right of first refusal will not
 4   jeopardize a party’s tax status. It does not state the converse, i.e., that a failure to follow any
 5   particular procedure would jeopardize a party’s tax status. Here, the contracting parties were free
 6   to interpret Code Section 42(i)(7), and to accept any potential risks of non-compliance with Code
 7   Section 42(i)(7)) as they saw fit, as would be the case with any tax-driven real estate transaction.
 8           As reflected in the sample provided as Exhibit M to Mr. Park’s Second Declaration, during
 9   the parties’ negotiations in 2001 and 2002, Mr. Park provided detailed financial projections to
10   Paramount pertaining to the AMTAX Investor Limited Partners. Id. at ¶ 14. These projections all
11   reflected the parties’ mutually-expressed understanding, expectation and intent that the financial
12   returns to AMTAX would not include proceeds from a market rate third-party sale, and that
13   AMTAX’s returns would cease following the expected exercise of SHAG’s Special ROFRs. Id.
14           AMTAX contends in its motion that Section 42 does not permit the use of a common law
15   option, and that therefore the parties must have intended for SHAG’s Special ROFR to be
16   interpreted as a common law right of first refusal, such that SHAG would have only “the right to
17   have the first choice to buy something on the same terms as offered to someone else,” or the “right
18   to meet the terms of a third party’s higher offer,” or “the opportunity to buy the subject property
19   on the same terms contained in a bona fide offer from a third party acceptable to the owner.” Dkt
20   89 at 1-2, 14. But SHAG’s Special ROFR is not a common-law right of first refusal. The terms
21   and conditions of Section 7.4L do not conform to either the typical elements of a common law
22   right of first refusal, or to the typical elements of a common law option.
23           The terms of Section 7.4L are not a common law right of first refusal because SHAG’s
24   purchase right is not tied in any way to a third-party offer, and because its terms do not conform
25   to any of the definitions of a common law right first refusal offered by AMTAX in its motion.
26   Dkt. 89 at 14. The terms of Section 7.4L do not constitute a common law option because SHAG’s
27   purchase rights were subject to at least 15 years of uncertainty about whether SHAG and SHAC
                                                                                  KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     RESPONSE OF LLC GENERAL PARTNERS                                              Seattle, Washington 98104
     TO AMTAX MOTION FOR SUMMARY JUDGMENT- 5                                              Main: (206) 223 1313
     #1215427 v1 / 72811-001                                                               Fax: (206) 682 7100
              Case 2:17-cv-01115-RSM Document 102 Filed 12/14/18 Page 6 of 13



 1   would be able to satisfy the conditions to exercise SHAG’s Special ROFRs. For example, SHAG
 2   would need to continue to own and operate its subsidiary, SHAC, and would need to continue as
 3   the Lessee and Operator for each project. SHAG faced the potential under Section 24 of the
 4   parties’ Operating Use Lease Agreements that SHAG’s partners could seek to remove SHAG as
 5   the lessee and/or operator of the seven projects, such as for failure to carry out its duties to the
 6   Project Partnerships during the compliance period. Second Park Decl. at Ex. Q.
 7           As a result, SHAG had to earn its right to purchase the projects over the course of 15 years,
 8   rather than being guaranteed its purchase right from the beginning as would be the case with a
 9   typical common law option.        Section 7.4L is thus most appropriately viewed as a hybrid
10   arrangement, with contract terms that the parties fashioned and agreed upon to fit their unique
11   circumstances, such that it was only at the point when the projects had reached the end of the 15-
12   year compliance period that the parties could determine whether SHAG’s Special ROFR entitled
13   SHAG to purchase the project properties.
14           Section 7.4L does not require either a third-party offer or an intent by the partnership to
15   accept such an offer. By referencing Code Section 42(i)(7) and its statutory minimum purchase
16   price formula, Section 7.4L specifically provides that the calculation of SHAG’s purchase price is
17   to have no connection at all to the existence or terms of a third-party offer. The express terms of
18   Section 7.4L are thus directly contrary to AMTAX’s argument that the parties intended for
19   SHAG’s Special ROFR to be interpreted as a common law right of first refusal, with SHAG having
20   a right to purchase the property only by matching the price and other terms offered by a third party.
21   Accordingly, the General Partners have not breached any duty to AMTAX by working with SHAG
22   to exercise its Special ROFRs in compliance with the partnership agreements.
23           2.       AMTAX gave its consent to sell in 2002.
24           AMTAX has argued at pages 13 - 15 of its motion that SHAG can only exercise its Special
25   ROFR for a particular project if AMTAX first provides its consent to the sale, after a third party
26   has made a bona fide purchase offer during the two-year period (years 16 and 17) in which SHAG
27   can exercise its Special ROFRs. Dkt. 89 at 13-15. This argument is based entirely on AMTAX’s
                                                                                  KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     RESPONSE OF LLC GENERAL PARTNERS                                              Seattle, Washington 98104
     TO AMTAX MOTION FOR SUMMARY JUDGMENT- 6                                              Main: (206) 223 1313
     #1215427 v1 / 72811-001                                                               Fax: (206) 682 7100
              Case 2:17-cv-01115-RSM Document 102 Filed 12/14/18 Page 7 of 13



 1   contention that the parties intended for SHAG’s Special ROFR to be a common law right of first
 2   refusal. Id. In substance, AMTAX is arguing that the parties intended for SHAG’s Special ROFR
 3   in Section 7.4L to be meaningless, unenforceable, and unusable. The Court cannot interpret
 4   Section 7.4L in a manner that would render it meaningless. E.g., Ibrahim v. AIU Ins. Co., 177 Wn.
 5   App. 504, 515, 312 P.3d 998 (2013).
 6           Given the Special ROFR’s short exercise window, it would have been virtually impossible
 7   for SHAG to exercise its Special ROFR if its exercise required both a third-party offer and
 8   AMTAX’s consent to sell. Second Park Decl. at ¶ 22. AMTAX would have every incentive not
 9   to give its consent during the Special ROFR’s two-year lifespan if it meant the difference between
10   a below-market sale to SHAG and a sale at fair market value with the proceeds accruing to the
11   benefit of AMTAX instead of SHAG. Under those circumstances, the Special ROFR would have
12   no practical value to SHAG at all. If the parties had intended not to give SHAG a meaningful
13   opportunity to buy the project after the end of the compliance period, they would simply have
14   omitted the Special ROFR provision from the Partnership Agreement in the first place. Instead,
15   they specifically negotiated to add this right in all seven of the agreements.
16           Neither Section 7.4L nor any other provision in the Project Partnership Agreements
17   contains any mention of a requirement for any other party’s consent to be given in order for SHAG
18   to be entitled to exercise its Special ROFRs. Instead, Section 7.4L was written to give SHAG a
19   meaningful opportunity to dictate a purchase of the project for two years after the close of the
20   compliance period, and it was written into the Partnership Agreements to incorporate AMTAX’s
21   consent in advance to the eventual sale of each Project to SHAG if and when SHAG satisfied the
22   conditions of Section 7.4L and elected to exercise its Special ROFRs some 15 to 17 years later.
23           A requirement of consent at the end of the compliance period from the Partnership or the
24   Investor Limited Partner to sell the project properties to SHAG would be at odds with the very
25   nature of the Special ROFR. The value of AMTAX giving its consent up front was that it could
26   not indulge any “seller’s remorse” 15 years later, once the ROFR could finally be exercised. It is
27   only at the beginning of a LIHTC project that the nonprofit’s ability to bring its services and
                                                                                      KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     RESPONSE OF LLC GENERAL PARTNERS                                              Seattle, Washington 98104
     TO AMTAX MOTION FOR SUMMARY JUDGMENT- 7                                              Main: (206) 223 1313
     #1215427 v1 / 72811-001                                                               Fax: (206) 682 7100
              Case 2:17-cv-01115-RSM Document 102 Filed 12/14/18 Page 8 of 13



 1   property tax exclusion to the table will have value to the partnership and to the limited partner
 2   going forward, and will provide the necessary incentive for the limited partner to agree -- as
 3   AMTAX did here in Sections 7.4L and 4.5A(iii) -- that the nonprofit will have the unilateral right
 4   to exercise its ROFR 15 years later.
 5           If it could, a rational investor limited partner would always block the exercise of a below-
 6   market purchase right. Therefore, no investor limited partner in its right mind would ever consent
 7   at the end of a LIHTC project to the exercise and consummation of a below-market ROFR where,
 8   as here, the fair market value of the project has grown to significantly exceed the existing
 9   indebtedness secured by the Project. That is why AMTAX’s consent to SHAG having the
10   unilateral right to eventually exercise its Special ROFRs took place when Paramount signed the
11   Partnership Agreements at the beginning of the projects, when AMTAX still had a big incentive
12   to consent. By the time the 15-year compliance period was over, those incentives to provide
13   consent had long since disappeared.
14           3.       Sections 4.5A(iii) and ¶ 7.1B(viii) are contrary to AMTAX’s argument.
15           At page 20 of its motion, AMTAX admits that, if there is no requirement for AMTAX’s
16   consent to a third-party offer, then Section 4.5(iii) of the Partnership Agreements provides that
17   AMTAX cannot block SHAG’s exercise of its Special ROFRs:
18                    The parenthetical in Section 4.5A(iii) confirms that there are only
                      two potential sales that the Limited Partners [i.e., AMTAX] do not
19                    have an absolute right to block: . . . (2) a sale to SHAG pursuant
                      to the valid exercise of its ROFR, once this right has been triggered
20                    by the Partnership’s (and Limited Partners’) willingness to accept a
                      bona fide third-party offer.
21

22   Dkt. 89 at 20. As discussed above, there is no consent “trigger” requirement in Section 7.4L of
23   the Partnership Agreements, and Section 4.5A(iii) confirms that it was the parties’ intent for SHAG
24   to be entitled to exercise its Special ROFRs, unilaterally, with no ability by AMTAX to prevent
25   SHAG’s exercise. AMTAX nevertheless argues that the inclusion of Section 7.1B(viii) in the
26   Partnership Agreements somehow negates the plain language of Sections 7.4L and 4.5A(iii):
27
                                                                                   KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     RESPONSE OF LLC GENERAL PARTNERS                                              Seattle, Washington 98104
     TO AMTAX MOTION FOR SUMMARY JUDGMENT- 8                                              Main: (206) 223 1313
     #1215427 v1 / 72811-001                                                               Fax: (206) 682 7100
              Case 2:17-cv-01115-RSM Document 102 Filed 12/14/18 Page 9 of 13



 1                    If the parties had instead intended to allow the General Partner to
                      consent unilaterally to a third-party sale in order to trigger SHAG’s
 2                    ROFR against the Limited Partners’ objection, they could and would
                      have included language in Section 7.1B(viii) that limited the
 3                    categorical prohibition on the General Partner’s unilateral sale of the
                      Project.
 4

 5   Dkt. 89 at 20. Section 7.1B(viii) does not support AMTAX’s argument. Section 7.1B(viii)

 6   provides in relevant part as follows:

 7                    Rights, Powers and Duties of the General Partners
 8                    Section 7.1    Restrictions on Authority
 9                                                     ***
10                    B.      The General Partner shall not have any authority to do any
                      of the following acts without the Consent of the Investor Limited
11                    Partner and any Requisite Approvals:
12                                                     ***
13                         (viii) to increase or refinance any Mortgage or to sell or convey
                      the Property, . . .
14

15   Dkt.88, Woolford Decl., Ex. E-F § 7.1. This language only speaks to a restriction on the power of
16   a General Partner to unilaterally mortgage or sell a project. It does nothing to prevent SHAG from
17   unilaterally exercising one of its Special ROFRs to force the Partnership as a whole to sell a project
18   to SHAG if SHAG satisfies the conditions of Section 7.4L. SHAG’s Special ROFR is not
19   conditioned on gaining the consent or cooperation of the General Partner, or of any other project
20   participant. In the context of the language of Sections 7.4L and 4.5A(iii) specifying that no party
21   has the right to block SHAG from exercising its Special ROFR, the language of Section 7.1B(viii)
22   is simply irrelevant to SHAG’s Special ROFRs.
23   C.      The Global Indemnity Agreement does not impact SHAG’s Special ROFR.
24           AMTAX argues at pages 6-7 and 22-23 of its motion that the Global Indemnity Agreement
25   (“GIA”), attached as Exhibit J to the First Declaration of Bryan Park, precludes SHAG from
26   exercising its Special ROFRs because it “transferred economic ownership interests arising out of
27   SHAG’s ROFR from a nonprofit entity to for-profit entities,” such that the projects would be
                                                                                     KARR TUTTLE CAMPBELL
                                                                                    701 Fifth Avenue, Suite 3300
     RESPONSE OF LLC GENERAL PARTNERS                                                Seattle, Washington 98104
     TO AMTAX MOTION FOR SUMMARY JUDGMENT- 9                                                Main: (206) 223 1313
     #1215427 v1 / 72811-001                                                                 Fax: (206) 682 7100
             Case 2:17-cv-01115-RSM Document 102 Filed 12/14/18 Page 10 of 13



 1   “owned jointly” by SHAG and a PNCC affiliate, contrary to Code Section 42(i)(7). Dkt. 89 at 6-
 2   7, 22. AMTAX’s argument is contrary to the language of the Project Partnership Agreements, the
 3   language of the GIA, and the language of Code Section 42(i)(7).
 4           Section 7.4L of each Project Partnership Agreement expressly provides that, upon the
 5   exercise of its Special ROFR, SHAG will be entitled to “purchase the Project,” which is defined
 6   in Article I of each Agreement as “the Land and the Improvements,” i.e., the same “property” that
 7   is referenced in Code Section 42(i)(7). Dkt.88, Woolford Decl., Exs. E-F. In exercising its Special
 8   ROFRs, SHAG will thus become the sole fee simple owner of each Project. Id.; Second Park Decl.
 9   at ¶ 25. However, its 100% fee simple ownership of each property will be subject to the rights of
10   PNCC and its affiliates that are referenced in paragraph 3 of the GIA, i.e., the continuation of their
11   rights to distributions of Cash Flow and Capital Proceeds as set forth in Sections 6.2A and 6.2B of
12   each of the seven Project Partnership Agreements. Id. It is this anti-forfeiture provision that
13   AMTAX has mischaracterized as creating “joint ownership” of the project properties with a PNCC
14   affiliate. Dkt. 89 at 7.
15           There would be no “joint ownership” of any project property. The Section 6.2 rights that
16   would continue to exist under SHAG’s fee simple ownership would be the same Section 6.2 rights
17   that have been in place for each of the Project Partnerships’ fee simple ownership interests in the
18   same project properties throughout the 15-year compliance period, continuing to this day. Second
19   Park Decl. at ¶ 25-27. Upon the exercise of its Special ROFRs and its purchase of the project
20   properties, SHAG would be the fee simple owner of each Project, and would be free to do whatever
21   it wants with the seven project properties, such as continuing operations as they are now, re-
22   syndicating the properties to new investors, or selling the properties at fair market value to a for-
23   profit purchaser (and then having the proceeds available to use to pursue its mission to promote
24   affordable senior housing), or some combination thereof. Id.
25           Accordingly, upon exercising its Special ROFRs, SHAG will “purchase the property” for
26   each project in accordance with Code Section 42(i)(7), and will receive 100% of the benefit of its
27   exercise of its Special ROFRs. AMTAX’s contention to the contrary is based entirely on its
                                                                                   KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     RESPONSE OF LLC GENERAL PARTNERS                                              Seattle, Washington 98104
     TO AMTAX MOTION FOR SUMMARY JUDGMENT- 10                                             Main: (206) 223 1313
     #1215427 v1 / 72811-001                                                               Fax: (206) 682 7100
             Case 2:17-cv-01115-RSM Document 102 Filed 12/14/18 Page 11 of 13



 1   mischaracterization of a comment made by Mr. Park in a 2013 email to Mr. Woolford (SHAG’s
 2   executive director), and has no basis in reality. Id. at ¶ 28.
 3           The Global Indemnity Agreement is in no way inconsistent with the LIHTC program. Code
 4   Section 42(i)(7) does not place any restrictions on what a qualified nonprofit organization like
 5   SHAG may do with respect to its direct or indirect interest in LIHTC Projects, either before or
 6   after it acquires the Special ROFR, or before or after it acquires a LIHTC project property by
 7   exercising its Special ROFR. The GIA simply ensures that the existing Section 6.2A contractual
 8   Cash Flow sharing arrangement and the existing Section 6.2B contractual Capital Proceeds sharing
 9   arrangement will continue in the event that SHAG exercises its Special ROFRs, and that PNCC
10   and its affiliates will not forfeit any of their existing economic interests in the Projects. Id. The
11   fact that the LLC General Partners were not willing to risk forfeiture of their economic interests in
12   the applicable LIHTC Projects does not constitute, or somehow create, an impermissible transfer
13   from SHAG to PNCC. Nothing in Section 7.4L of the Project Partnership Agreements or in Code
14   Section 42(i)(7) requires such a forfeiture.
15           AMTAX knew the LLC General Partners had made agreements to retain their economic
16   interests in the projects after a Special ROFR exercise, because the substance of the GIA is also
17   contained in the LLC General Partners’ operating agreements, which were provided to AMTAX
18   in connection with negotiating the limited partnership agreements. Id. at 35. AMTAX has no
19   basis to complain about this now. Id.
20           The protections afforded to SHAG by the GIA have allowed SHAG to enter into 21 LIHTC
21   projects essentially risk-free, including the seven LIHTC Projects at issue in this case. Id. at ¶ 36.
22   In turn, that has allowed SHAG to fulfill its continuing mission to be the preeminent provider of
23   affordable senior housing in the State of Washington. Id. The indemnity under the GIA was
24   designed in part to help protect SHAG’s tax-exempt status by negating any implication that a
25   private benefit had been derived by the for-profit participants from SHAG’s role as Operator of
26   the seven LIHTC projects, or from its role as General Partner in any Project Partnership. Id. at ¶37.
27   The GIA is thus entirely consistent with the Congressional intent behind Code Section 42.
                                                                                   KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     RESPONSE OF LLC GENERAL PARTNERS                                              Seattle, Washington 98104
     TO AMTAX MOTION FOR SUMMARY JUDGMENT- 11                                             Main: (206) 223 1313
     #1215427 v1 / 72811-001                                                               Fax: (206) 682 7100
             Case 2:17-cv-01115-RSM Document 102 Filed 12/14/18 Page 12 of 13



 1   D.      The General Partners did not breach their fiduciary duties to AMTAX.
 2           At pages 23-24 of its motion, AMTAX argues that it is entitled to remove the General
 3   Partners because they breached their fiduciary duties when they “abused their positions of
 4   authority and control in order to kick the Limited Partner out of the Partnership.” Dkt. 89 at 23-
 5   24. AMTAX concedes that, to establish its claim, it must prove that it has suffered “resulting
 6   injury” from the actions by the General Partners about which it complains. Id. at 23. AMTAX
 7   has offered no evidence, or even a theory, as to how it was allegedly injured. Id.
 8           As Mr. Park explained in his First Declaration, and as he explained to AMTAX and Alden
 9   Torch in the letter dated July 29, 2016 (Exhibit P to Mr. Park’s Second Decl. at 7), the General
10   Partners have exercised restraint and have not allowed a sale to SHAG of any of the Project
11   properties to take place, pending the outcome of this litigation. Dkt. 93, p. 8. In short, AMTAX
12   has not been “kicked out” of any of the projects, has suffered no injury, and therefore has no basis
13   for its claim to remove the General Partners.
14                                        III.       CONCLUSION
15           For the reasons set forth above, AMTAX’s Motion for Summary Judgment should be
16   denied, and the Motions for Summary Judgment by the LLC General Partners and by SHAG
17   should be granted.
18           DATED this 14th day of December 2018.
19
                                                     _/s/ Dennis H. Walters_____________
20                                                   Dennis H. Walters, WSBA #9444
                                                     Joshua M. Howard, WSBA #52189
21                                                   Karr Tuttle Campbell
                                                     701 5th Ave., Suite 3300
22                                                   Seattle, WA 98104
                                                     Telephone: (206) 223-1313
23
                                                     Fax: (206) 682-7100
24                                                   E-mail: dwalters@karrtuttle.com
                                                              jhoward@karrtuttle.com
25                                                   Attorneys for Third-Party Defendants, Steel Lake
                                                     Enterprises, LLC, Lakewood, Meadows Enterprises,
26                                                   LLC, Lynnwood Retirement Living, LLC, and
                                                     Woodlands Associates, LLC
27
                                                                                  KARR TUTTLE CAMPBELL
                                                                                 701 Fifth Avenue, Suite 3300
     RESPONSE OF LLC GENERAL PARTNERS                                             Seattle, Washington 98104
     TO AMTAX MOTION FOR SUMMARY JUDGMENT- 12                                            Main: (206) 223 1313
     #1215427 v1 / 72811-001                                                              Fax: (206) 682 7100
             Case 2:17-cv-01115-RSM Document 102 Filed 12/14/18 Page 13 of 13



 1                                      CERTIFICATE OF SERVICE
 2           I, Sandy Watkins, affirm and state that I am employed by Karr Tuttle Campbell in King
 3   County, in the State of Washington. I am over the age of 18 and not a party to the within action.
 4   My business address is: 701 Fifth Ave., Suite 3300, Seattle, WA 98104. On this day, I caused

 5   the foregoing RESPONSE OF LLC GENERAL PARTNERS TO AMTAX MOTION FOR
     SUMMARY JUDGMENT to be served on the parties listed below in the manner indicated.
 6

 7     David J. Burman                                           Via U.S. Mail
       Steven D. Merriman                                        Via Hand Delivery
 8     Perkins Coie                                              Via Electronic Mail
       1201 Third Avenue, Suite 4900                             Via Overnight Mail
 9     Seattle, WA 98101-3099                                    CM/ECF via court’s website
       dburman@perkinscoie.com
10     smerriman@perkinscoie.com
       Attorneys for Defendants/Counter-Plaintiffs
11     Christopher G. Caldwell                                   Via U.S. Mail
       Noah Perez-Silverman                                      Via Hand Delivery
12     Eric Pettit                                               Via Electronic Mail
       Boies Schiller & Flexner                                  Via Overnight Mail
13     725 South Figueroa Street                                 CM/ECF via court’s website
       31st Floor
14     Los Angeles, CA 90017
       ccaldwell@bsfllp.com
15     nperez-silverman@bsfllp.com
       epettit@bsfllp.com
16     Attorneys for Defendants/Counter-Plaintiffs
17                                                               Via U.S. Mail
       Jessica Kerr                                              Via Hand Delivery
18     Jake Ewart                                                Via Electronic Mail
       Hillis Clark Martin & Peterson                            Via Overnight Mail
19     999 Third Avenue, Suite 4600                              CM/ECF via court’s website
       Seattle, WA 98104
20     Jessica.kerr@hcmp.com
       Jake.ewart@hcmp.com
21     Attorneys for Plaintiffs/Third-Party Defendants

22
             I declare under penalty of perjury under the laws of the State of Washington that the
23
     foregoing is true and correct, to the best of my knowledge. Executed on this 14th day of December
24
     2018, at Seattle, Washington.
25                                                   /s/ Sandy Watkins
                                                     Sandy Watkins
26                                                   Assistant to Dennis H. Walters
27
                                                                                  KARR TUTTLE CAMPBELL
                                                                                 701 Fifth Avenue, Suite 3300
     RESPONSE OF LLC GENERAL PARTNERS                                             Seattle, Washington 98104
     TO AMTAX MOTION FOR SUMMARY JUDGMENT- 13                                            Main: (206) 223 1313
     #1215427 v1 / 72811-001                                                              Fax: (206) 682 7100
